Citation Nr: 1760445	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for status post comminuted fracture of the left humerus with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue was previously remanded by the Board in June 2014 and May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2011 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In particular, the Board has conducted a careful review of the record and determined that not all of the evidence/records identified in the July 2011 Statement of the Case are associated with the Veteran's claim file.  Specifically, the June 25, 2010 VA examination referenced by the Statement of the Case as having been reviewed in conjunction with the Veteran's claim has not been located.  On remand, the AOJ must attempt to locate and update this record into the Veteran's claim file prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Locate a copy of the June 25, 2010 VA examination, along with any updated VA or private treatment records for the Veteran's left shoulder and scar and associate these records with the claim file.  Any negative responses should be properly documented in the record.  

2.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claim folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




